


Exhibit 10.3
SECOND AMENDMENT TO OFFICE LEASE
This Second Amendment to Office Lease (the “Amendment”), effective May 13, 2015,
is made by and between 932936, LLC, a Nevada limited liability company, whose
principal place of business for the purpose of the Amendment is 932 Southwood
Blvd., Incline Village, Nevada 89451 (“Landlord”), and PDL BioPharma, Inc., a
Delaware corporation, whose principal place of business is 932 Southwood Blvd.,
Suite 101, Incline Village, Nevada 89451 (“Tenant”).
RECITALS
Whereas, Landlord and Tenant entered into that certain Office Lease dated as of
May 27, 2014 (the “Lease”) and the Term of the Lease is set to expire on May 31,
2016. The capitalized terms used herein and not otherwise defined have the same
meanings and definitions as set forth in the Lease.
Whereas, Landlord and Tenant desire to extend the Term of the Lease until May
31, 2017.
Now, Therefore, in consideration of the foregoing, the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:
Article 1. Article 3(a) of the Lease shall be replaced as follows and Exhibit A
shall be deleted from the Lease:
Term. The term of this Lease (“Term”) shall commence on June 1, 2014
(“Commencement Date”), and shall expire May 31, 2017 (“Termination Date”),
unless extended by mutual agreement of the parties.
Article 2. The Monthly Rent set forth in Article 4 of the Lease shall be
replaced and added to as follows:
Year(s)
 
Monthly
 
3-Year Term
1 ,2 and 3 (36 Months)
 
$14,459.62
 
$520,546.32



Article 3. The Lease, except as amended by this Amendment, continues in full
force and effect and embodies the entire agreement between the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof. The Lease may be further amended or supplemented only by an
instrument in writing executed by Landlord and Tenant. This Amendment and the
Lease, as amended hereby, shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.


Article 4.    This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one instrument. To facilitate execution of this Amendment, the
parties may execute and exchange by facsimile or email counterparts of the
executed signature pages.




--------------------------------------------------------------------------------








Article 5.    This Amendment shall be construed and interpreted in accordance
with the laws of the State of Nevada. The provisions of this Amendment shall be
construed in accordance with the fair meaning of the language used and shall not
be strictly construed against either party.


IN WITNESS HEREOF, the parties have caused this Amendment to be executed on the
date set forth above pursuant to proper authority duly granted.




LANDLORD                        TENANT
932936, LLC                        PDL BioPharma, Inc.
A Nevada limited liability company            A Delaware corporation


By:     932936 Management, Inc.             By:    /s/ JOHN
MCLAUGHLIN            
A Nevada Corporation                Name:     John McLaughlin
Its:     Chief Executive Officer
By:    /s/ SARA SKINNER
Name:     Sara Skinner
Its:     President




